UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-1464


MAUREEN E. GAGE,

                Plaintiff - Appellant,

          v.

CORT BUSINESS SERVICES, a/k/a Cort Furniture Rental,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-03463-PJM)


Submitted:   January 26, 2011             Decided:   February 11, 2011


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anne Sampson Gbenjo, THE GBENJO LAW GROUP, Houston, Texas, for
Appellant.    Joseph A. Ciucci, DUANE MORRIS, LLP, Atlanta,
Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Maureen E. Gage appeals the district court’s judgment

denying    her     motions    to   alter       or    amend    and     reconsider      its

judgment       granting    summary     judgment        to     the    Appellee,       Cort

Business Services (“Cort”), in her Title VII discrimination and

retaliation suit.         We affirm.

             Gage raised claims in the district court that Cort

violated her rights by failing to accommodate her disability,

creating a hostile work environment, discriminating against her

because of her age and race, and retaliating against her.                             She

has   confined     her    appeal   only        to    the    issue    of   retaliation.

Accordingly, she has abandoned appellate review of her remaining

claims.

             This court reviews de novo a district court’s order

granting summary judgment and views the facts in the light most

favorable to the nonmoving party.                   Rowzie v. Allstate Ins. Co.,

556   F.3d      165,   167    (4th Cir. 2009).               Summary      judgment     is

appropriate when no genuine issue of material fact exists and

the moving party “is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(c)(2).              Summary judgment will be granted

unless    “a     reasonable    jury    could        return    a     verdict   for     the

nonmoving party” on the evidence presented.                    Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).



                                           2
               Absent direct evidence of intentional discrimination,

Title     VII       claims          are       analyzed            under     the    burden-shifting

framework established in McDonnell Douglas Corp. v. Green, 411

U.S. 792, 793 (1973).                    In order to state a prima facie claim of

discrimination,           a       plaintiff          in       a   retaliation      case     must    show

that:      (i)      she       engaged           in    a        protected     activity;      (ii)    her

employer took an adverse action against her; and (iii) there is

a    causal     connection              between       the         protected      activity    and    the

adverse       action.                  Ziskie        v.        Mineta,     547    F.3d      220,     229

(4th Cir. 2008).                  To satisfy the second element, a plaintiff

must    show       that       a    reasonable             employee        would   have     found    the

challenged action materially adverse, which . . . means it well

might     have      dissuaded             a     reasonable           worker       from    making     or

supporting a charge of discrimination.”                                    Burlington N. & Santa

Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).                                      If the plaintiff

makes a prima facie showing, the burden shifts to the employer

to    articulate          a       legitimate,             non-retaliatory         reason     for    the

adverse       action.              Baquir        v.           Principi,     434    F.3d     733,    747

(4th Cir. 2006).                  If    the     employer          makes    such    a   showing,     the

burden returns to the plaintiff to establish that this reason is

a pretext for discrimination.                         Id.

               The parties agree that Cort terminated Gage, and her

termination constitutes an adverse employment action within the

meaning       of    Title          VII.         Moreover,           Gage    clearly       engaged    in

                                                          3
protected activity by making complaints to Cort human resources

officials that her supervisors were engaged in what she felt to

be harassment related to her injuries following a series of car

accidents.         We    have     reviewed        the       record,    however,       and    we

conclude    that    Gage       has     not   drawn      a   causal    link        between   the

protected      activities        and    the     adverse       action.         There    was    a

significant lapse in time between when Gage made her complaints

and when she was terminated, Cort has proffered a valid, non-

discriminatory rationale for her termination, and it is at least

arguable whether the Cort employees who made the decision to

terminate    Gage       were   aware     that     she       had    engaged    in    protected

activity.      In light of this record, we conclude that Gage has

not carried her burden to establish a prima facie case.

            We     therefore         affirm     the     judgment       of    the     district

court.     We dispense with oral argument because the facts and

legal    contentions       are       adequately       presented       in     the    materials

before   the     court     and       argument     would      not    aid     the    decisional

process.

                                                                                     AFFIRMED




                                              4